429 F.2d 248
Willie A. HARRIS and Anita Harris, Appellants,v.The POTOMAC EDISON COMPANY, a body corporate, Appellee.Willie A. HARRIS and Anita Harris, Appellees,v.The POTOMAC EDISON COMPANY, a body corporate, Appellant.
Nos. 14074, 14075.
United States Court of Appeals, Fourth Circuit.
Argued June 4, 1970.Decided July 10, 1970.

Gerald Herz, Washington, D.C.  (Philip J. Lesser, I. Irwin Bolotin, and Lesser & Lesser, Washington, D.C., on brief), for Willie A. Harris and Anita Harris.
Herbert F. Murray, Baltimore, Md.  (Michael A. Pretl and Smith, Somerville & Case, Baltimore, Md., on brief), for The Potomac Edison Co.
Before HAYNSWORTH, Chief Judge, BRYAN, Circuit Judge, and WIDENER, District Judge.
PER CURIAM:


1
For the reasons stated by the District Court we accept its finding that the plaintiff was contributorily negligent when he came in contact with the hot, electric power line.  There is an adequate basis in the record for the finding, so that its acceptance is compelled.  F.R.Civ.P. Rule 52.


2
Accordingly, entry of judgment for the defendant was appropriate.


3
Affirmed.